DETAILED ACTION
This office action is responsive to the amendment filed 2/3/2021.  As directed, claims 4-7 and 13 have been amended, no claims have been added, and claims 8 and 9 were previously canceled.  Thus claims 1-7 and 10-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, & 10-16 is/are rejected under 35 U.S.C. 102(al) over Plattner et al. (US 20090107498).
Regarding claim 1, Plattner discloses a respiratory therapy system (para 41) comprising: a flow generator (generator, para 262) adapted to provide pressurized gases to a patient 

Regarding claim 3, Plattner further discloses the traits of the SDBE include one or more of the following: presence of the SDBE, absence of the SDBE, type of the SDBE, severity of the SDBE, length of the SDBE, and latency of the SDBE. (Sleep, apnea para 57, recording of events [42 days] 140).
Regarding claim 4, Plattner further discloses the controller is configured to make a decision to maintain or adjust the minimum pressure limit or the maximum pressure limit on an event-by-event basis. (Continuous automatic event detection, determine therapeutic pressures para 47).
Regarding claim 5, Plattner further discloses the hardware controller is configured to repeatedly adjust the pressure window in response to the pressure delivered during only the course of the current therapy session. (Current pressure parameters are compared with historical data using apparatus software, para 42. Para 43 discloses the device generates a recommendation for ventilation after getting current pressure signals and processing the information).
Regarding claim 6, Plattner further discloses the hardware controller is configured to repeatedly adjust the pressure window in response to the pressure delivered during only the course of the one or more previous therapy sessions. (Current pressure parameters are compared with historical data using apparatus software, para 42. Para 43 discloses the device generates a 
Regarding claim 7, Plattner further discloses the hardware controller is configured to repeatedly adjust the pressure window in response to the pressure delivered during the course of both the current therapy session and one or more previous therapy sessions. (Current pressure parameters are compared with historical data using apparatus software, para 42. Para 43 discloses the device generates a recommendation for ventilation after getting current pressure signals and processing the information).
Regarding claim 10, Plattner further discloses the hardware controller is configured to record the pressure delivered at or below which the patient spent a percentage of time over the course of the one or more previous therapy sessions (Para 5 discloses a pressure percentile can be determined on the bases of the data recorded in the device and set itself for therapy.), and adjusts the minimum pressure limit or the maximum pressure limit to a function of the recorded pressure. (Para 71 discloses in the ruleset, obvious to one of ordinary skill in the art to be the ruleset for the fuzzy logic of the programmable unit, which can also be adjusted via interface, adjustments for ventilation including the period or various periods for the start and end of titration, delay times, initial pressure, upper and lower pressure limits, rate of pressure increase, and rules for the recommended titration pressure).
Regarding claim 11, Plattner further discloses the patient spends a time at the maximum pressure limit that is greater than or equal to a threshold percentage of time at the maximum pressure limit over the course of the one or more previous therapy sessions (Para 5 discloses a pressure percentile can be determined on the bases of the data recorded in the device and set itself for therapy.), the hardware controller is configured to increase the maximum pressure limit. 
Regarding claim 12, Plattner further discloses the patient spends a time at the maximum pressure limit that is less than or equal to a threshold percentage of time at the maximum pressure limit over the course of one or more previous therapy sessions (Para 5 discloses a pressure percentile can be determined on the bases of the data recorded in the device and set itself for therapy.), the hardware controller is configured to decrease the maximum pressure limit. (Para 71 discloses in the ruleset, obvious to one of ordinary skill in the art to be the ruleset for the fuzzy logic of the programmable unit, which can also be adjusted via interface, adjustments for ventilation including the period or various periods for the start and end of titration, delay times, initial pressure, upper and lower pressure limits, rate of pressure increase, and rules for the recommended titration pressure.).
Regarding claim 13, Plattner discloses when the patient experiences a number of increases in the pressure delivered (i.e. during titration, [0296] lines 1-5, [0307] lines 1-7, [0319] lines1-10) that is greater than a predetermined number (i.e. zero or more) over a predetermined period of time (titration period) when the pressure delivered (i.e. initial pressure)  is  at or near the minimum pressure limit ([0296] lines 1-7 and fig. 7 disclose the pressure is delivered near the low pressure limit), the hardware controller is configured to increase the minimum pressure limit ([0077] lines 1-15 disclose that after titration, if the new initial pressure increases above the previously set lower limit, the previously set lower limit is increased to the new initial pressure). 
Regarding claim 14, Plattner further discloses the respiratory system comprises an automatic positive airway pressure therapy system. (auto-CPAP, para 5).
Regarding claim 15, Plattner further discloses the minimum pressure limit or the maximum pressure limit is adjusted during a therapy session, (pressure adjustment, para 71).
Regarding claim 16, Plattner further discloses both the minimum pressure limit and the maximum pressure limit are adjusted during the therapy session, (pressure adjustment, para 71).

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 last paragraph through page 7 1st paragraph that Plattner does not disclose adjusting a pressure window setting because maximum and minimum pressures remain the same.  Examiner respectfully disagrees.  Plattner discloses that the maximum and minimum pressure settings are adjusted during operation ([0077] lines 1-20 disclose raising or lowering the setting, [0296] lines 1-7 disclose that the  pressure limits are adjusted to be lower than a previous setting during therapy monitoring).   Plattner discloses in [0319] lines 1-10 a titration process in which the pressure levels are adjusted to determine a new initial pressure 
Applicant argues on page 7 last 2 paragraph through page 8 last paragraph that the limits are adjusted by the user, Plattner does not disclose adjusting in response to a pressure delivered, and features are in different embodiments.  Examiner respectfully disagrees. [0039] lines 1-3, [0040] lines 1-5, and [0041] lines 1-6 disclose that the device can operate such that the settings can be changed both manually and via automatic control by the processor ([0044] lines 1-6).  Thus in the APAP therapy mode, [0234] lines 1-5 disclose that the limits can be set based on the average of the last night therapy pressure (as previous session) and  [0296] lines 1-7 disclose that in the auto titrate CPAP mode, the pressure limits are selected below the levels previously set for the patient (previous  session).  Thus, Plattner teaches this limitation as claimed.
 
Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 5712729034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785